87Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11 Mar 2021.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62440897, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 62440897 does not disclose or suggest the split first and second segment elements of each of independent claims 1, 11, and 20. Neither does Application 62440897 disclose the loading from the delivery vehicle to the delivery resource for delivery to the second segments. These elements are disclosed in Application 62569189, filed 6 Oct 2017. Therefore, the earliest effective filing date for the currently pending claims is 6 Oct 2017. 
Claims 8 and 16 recite “storing, in the first electronic lock, geographic coordinates of the first designated stop; and storing, in the second electronic lock, geographic coordinates of the second designated stop,” emphasis added. These are originally filed claims for this application. However, neither the specification nor the specification of parent application 15859956 disclose this feature. Both specifications disclose only that GPS breadcrumb data is communicated from the mobile device to the electronic lock to verify the carrier’s identity, wherein the lock is part of the vehicle system 800. See paragraph [0126] of each application. The same subject matter as paragraph [0126] is disclosed in provisional application 62569189 paragraph [0107]. Because the claims are originally filed claims in the present application, they do not raise a rejection under 35 U.S.C. 112(a). However, the earliest effective filing date of claims 8 and 16 is 11 Mar 2021, since none of the previously filed disclosures support the claimed subject matter. 

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 recites “loading the items for delivery to the plurality of delivery points of the second segment are loaded into a first compartment in the autonomous delivery vehicle,” and “loading the items for delivery to the plurality of delivery points of the fourth segment are loaded into a second compartment in the autonomous delivery vehicle,” emphasis added. Appropriate correction is required.
Claim 15 is objected to because there is no period at the end of the claim. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Each limitation of claim 20 is recited as a means plus function claim, and is otherwise unmodified by structural recitations. Therefore, claim 20 is being interpreted under 35 U.S.C. 112(f) in its entirety. The means for assigning the resources and determining the locations and times are being interpreted as the system in [0055]-[0057], including the database having routes including standard assignments as in [0057] particularly. The means for loading is being interpreted as the robotic arm which is extendable through the window/opening of the vehicle as in [0088], [0093]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 11, 12, and 20 recite dispatching the autonomous vehicle such that the autonomous vehicle and the delivery resource arrive at the designated stop “at or near the same time.” Applicant’s originally filed specification discloses determining that a carrier will arrive at the designated stop “within predetermined time, or time window,” and dispatching the autonomous vehicle in [0122]. The same paragraph explicitly contemplates that the autonomous vehicle can await the arrival of a carrier, but it does not establish how long it may wait. Applicant’s originally filed specification does not disclose what “near the same time” entails. While relative terms are not always indefinite, the specification must “provide examples or teachings that can be used to measure a degree” in order for a claim to be definite. MPEP 2173.05(b). Here, because Applicant’s specification does not disclose a precise numerical measurement for what “near” the same time entails, and because the specification contemplates that the autonomous vehicle may wait for a carrier but does not disclose how long the vehicle may wait, which would be useful for measuring a degree, the use of the phrase “near the same time” renders the claims indefinite. 
Claims 2-10 depend from claim 1, and claims 12-19 depend from claim 11. A dependent claim is construed as incorporating all of the limitations of the claim[s] to which it refers. MPEP 608.01(n)(III). Therefore, claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite. 
Claims 6-9 are separately rejected under 35 U.S.C. 112(b) as being indefinite. Claim 6 recites the limitation “unlocking the first compartment” and “unlocking the second compartment” in lines 3 and 7, respectively. There is insufficient antecedent basis for this limitation in the claim. As written, claim 6 depends from claim 2. The first and second compartments do not appear in the claims until claim 4, from which claim 5 depends. Based on this, it appears that the dependency from claim 2 is a typo. While this is the interpretation applied for purposes of examination, there is insufficient antecedent basis for the first and second compartments in claim 6. 
Claims 7-9 depend from claim 6. Therefore, claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows: 
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 

Claims 11-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 11 positively recites “a first delivery resource” as an element of the system. Applicant’s originally filed specification discloses a “delivery resource, such as a carrier,” that drives a vehicle and sorts items in [0036], “an operator, such as a delivery resource” that logs into a mobile delivery device in [0057], and distinguishes the carrier that drives a vehicle from an autonomous vehicle in [0038]. Therefore, Applicant’s originally filed specification discloses that the delivery resource is a human operator, and, as such, claim 11 encompasses a human organism. Claims 12-19 are construed as incorporating each element of claim 11. MPEP 608.01(n)(III). Therefore, each of claims 11-19 are rejected under 35 U.S.C. 101 as encompassing a human organism. 
Claims 1-6, 10-14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-6 and 10 recite a method, and claims 11-14 and 19-20 recite systems. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites assigning a first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; assigning a second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in a delivery vehicle; commencing delivery by the first delivery resource to the first segment; commencing delivery by the second delivery resource to the third segment; determining the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; determining a time for dispatching the delivery vehicle from the distribution facility such the first delivery resource and the delivery vehicle will arrive at the first designated stop at or near the same time; loading from the delivery vehicle, items for delivery to the plurality of delivery points of the second segment with the first delivery resource; and delivering, by the first delivery resource, the items for delivery to the plurality of delivery points in the second segment. 
Independent claim 11 recites assigning the first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; assigning the second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; direct loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in an autonomous delivery vehicle; determining the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; determining a time for dispatching the autonomous delivery vehicle from the distribution facility such the first delivery resource and the autonomous delivery vehicle will arrive at the first designated stop at or near the same time; dispatching the vehicle to the first designated stop at the determined time; and sending instructions to the first delivery resource to load, from the delivery vehicle, items for delivery to the plurality of delivery points of the second segment.
Independent claim 20 recites assigning a first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; assigning a second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in a delivery vehicle; determining the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; determining a time for dispatching the delivery vehicle from the distribution facility such the first delivery resource and the delivery vehicle will arrive at the first designated stop at or near the same time; and loading from the delivery vehicle, items for delivery to the plurality of delivery points of the second segment with the first delivery resource.
Dividing a delivery route into two segments with different delivery points located in the segments, and then reloading the last-mile vehicle with items for delivery to the second segment from another vehicle constitutes at least one of a rules to be followed, a commercial interaction, and/or managing business or interpersonal relationships or personal behavior. Therefore, each of independent claims 1, 11, and 20 recite an abstract idea within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements used to apply the abstract idea or generally linking the abstract idea to a technological environment. In claim 1 the additional elements are the autonomous delivery vehicle and the processor. In claim 11 the additional elements are the autonomous delivery vehicle, a first mobile computing device, a second mobile computing device, and a processor. The mobile computing devices are disclosed in [0054] as being computing devices configured to communicate via wired or wireless pathway, such as with Bluetooth, and are otherwise described in terms of function throughout the specification. Therefore, the mobile computing devices are being interpreted as any mobile computing device, which is a generically recited computing element. In claim 20 the additional elements are recited as means plus function elements. The means for assigning the resources and determining the locations and times are being interpreted as the system in [0055]-[0057], including the database having routes including standard assignments as in [0057] particularly. Processors are generically recited computing devices. The means for loading is being interpreted as the robotic arm which is extendable through the window/opening of the vehicle as in [0088], [0093]. However, Applicant’s originally filed specification also discloses that the loading is performed by a carrier as in [0120], so the broadest reasonable interpretation of this element is that the robotic arm is a tool used by a human operator to carry out the function, merely linking the step to a technology. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. 
Additionally, Applicant’s recitation that the delivery vehicle providing the items for the second segment is an autonomous vehicle constitutes merely linking the abstract idea to a technological environment. There is no function, structure, or feature of Applicant’s claimed invention which is meaningfully limited by the recitation that the delivery vehicle is an autonomous vehicle. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional rules to be followed or additional elements for managing the personal behavior or commercial interaction. Claims 2 and 12 recite determining the location of the second delivery resource and an expected time the second delivery resource will arrive at the second designated stop; determining a time of dispatching the delivery vehicle from the first designated stop so the second delivery resource and the delivery vehicle will arrive at the second designated stop at or near the same time; loading from the delivery vehicle, items for delivery to the plurality of delivery points of the fourth segment with the second delivery resource; and delivering, by the second delivery resource, the items for delivery to the plurality of delivery points in the fourth segment. Claim 3 recites commencing delivery by the second delivery resource to the third segment occurs at a set time after the first delivery resource has commenced delivery. Claims 4 and 13 recite loading the items for delivery to the plurality of delivery points of the second segment are loaded into a first compartment in the autonomous delivery vehicle; and loading the items for delivery to the plurality of delivery points of the fourth segment are loaded into a second compartment in the autonomous delivery vehicle. Claims 5 and 14 recite wherein the first compartment comprises a first electronic lock to restrict access to the first compartment, and wherein the second compartment comprises a second electronic lock to restrict access to the second compartment. Claim 6 recites unlocking the first compartment by the first delivery resource at the first designated stop and unlocking the second compartment by the second delivery resource at the second designated stop. Claims 10 and 19 recite delivering in the delivery vehicle, the first delivery resource, to a first stop of the plurality of stops in the first segment; and returning the delivery vehicle to the distribution facility prior to loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in the autonomous delivery vehicle. 
Step 2A, prong 2: Dependent claims 2-6, 10, 12-14, and 19 recite additional steps to be followed or otherwise do not integrate the abstract idea into a practical application or significantly more. Claims 2-4, 10, 12, and 19 do not recite additional elements other than those recited in the independent claims and are therefore subject to the same analysis. 
Even though claims 5-6 and 13-14 recite that the vehicle includes the electronic locks, this is not a meaningful integration of the abstract idea into a practical application, because the claims are interpreted as incorporating every element of the claims from which they depend. Accordingly, claims 5-6 and 13-14 recite applying the abstract idea using a vehicle that includes electronic locks and, in claim 6, unlocking the locks. At the breadth recited in claim 6, the unlocking function may be performed, for example, by a human using a key. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: Dependent claims 2-6, 10, 12-14, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Eligible subject matter: In contrast to claims 5-6 and 13-14, claims 7-9 and 15-18 are eligible because unlocking a lock on a delivery vehicle using a mobile computing device constitutes a practical application of the abstract idea. Specifically, using a mobile computing device to unlock an electronic lock of a vehicle is a recitation of a particular machine which is integral to the claimed solution, similar to the eligible claims in Diamond v. Diehr. 
Applicant is encouraged to request an interview prior to further filings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150269521 to Knapp et. al. (“Knapp”) in view of U.S. Patent Publication No. 20190043370 to Mulhall et. al. (“Mulhall”).
Claim 1
Knapp discloses the following elements:
A method for delivering items comprising: ([0032] a transportation management process; [0019] system for transporting an item)
assigning a first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; ([0040] first transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations; [0035] each route may have separately selected exchange locations)
assigning a second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; ([0040] second transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations and exchange locations; [0035] each route may have separately selected exchange locations)
loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle)
loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle; [0040] first and second transport vehicles may be operated by a delivery driver (resource) on first and second transport routes, respectively)
loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in an autonomous delivery vehicle; ([0108] transport vehicles may be driverless vehicles; [0135] first transport route for first transport vehicle and second transport route for second transport vehicle each have the same first item exchange location; [0080] system may include third route of third transport vehicle and the third route may include the item exchange location – see also [0089])
commencing delivery by the first delivery resource to the first segment; ([0037] items may be picked up at repository or other locations before transport vehicle travels on a portion of the transport route; [0040] first and second transport vehicles may be operated by a delivery driver (resource) on first and second transport routes, respectively)
commencing delivery by the second delivery resource to the third segment; ([0037] items may be picked up at repository or other locations before transport vehicle travels on a portion of the transport route; [0040] first and second transport vehicles may be operated by a delivery driver (resource) on first and second transport routes, respectively)
determining, in a processor, the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; ([0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0096] route of respective vehicles may be based on the current locations of the first vehicle and the second vehicle; [0098] system determines an optimized time to meet at the item exchange location; [0110] traffic data can be used to estimate time of arrival for vehicles)
; 
loading from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the second segment with the first delivery resource; ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off)
and delivering, by the first delivery resource, the items for delivery to the plurality of delivery points in the second segment. ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off)
Knapp also discloses that the meeting locations may be based on time of day in [0020], the transport vehicles can be assigned to remain at the exchange location for a predetermined amount of time in [0084], and that the system determines an optimized time to meet at the item exchange location in [0098]. Knapp does not explicitly disclose that the autonomous vehicle is dispatched at a time to ensure that the vehicles arrive at the exchange location at or near the same time. However, Mulhall discloses that the system will determine when a receiving vehicle will reach a rendezvous location and will dispatch an unmanned aerial vehicle (UAV) when the UAV and the receiving vehicle will reach the rendezvous area at substantially the same time. Mulhall, [0062], [0064], [0067]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized rendezvous time determination of Knapp the time-based dispatch of the unmanned vehicle as taught by Mulhall in order to “conserve[] energy resources for at least the reasons that the UAV does not have to waste energy by… waiting for the receiving vehicle, nor does the UAV have to waste energy by chasing down the receiving vehicle if it has already reached and passed the third-location.” Mulhall, paragraph [0064].
Claim 2
Knapp in view of Mulhall discloses the elements of claim 1, above. Knapp also discloses:
determining, in the processor, the location of the second delivery resource and an expected time the second delivery resource will arrive at the second designated stop; ([0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0096] route of respective vehicles may be based on the current locations of the first vehicle and the second vehicle; [0098] system determines an optimized time to meet at the item exchange location; [0110] traffic data can be used to estimate time of arrival for vehicles; [0032] transport routes may have multiple drop-off locations and exchange locations; [0040] a second item exchange location can be identified to optimize the routes)

loading from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the fourth segment with the second delivery resource; ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off)
and delivering, by the second delivery resource, the items for delivery to the plurality of delivery points in the fourth segment. ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off)
Knapp also discloses that the meeting locations may be based on time of day in [0020], the transport vehicles can be assigned to remain at the exchange location for a predetermined amount of time in [0084], and that the system determines an optimized time to meet at the item exchange location in [0098]. Knapp does not explicitly disclose that the autonomous vehicle is dispatched at a time to ensure that the vehicles arrive at the exchange location at or near the same time. However, Mulhall discloses that the system will determine when a receiving vehicle will reach a rendezvous location and will dispatch an unmanned aerial vehicle (UAV) when the UAV and the receiving vehicle will reach the rendezvous area at substantially the same time. Mulhall, [0062], [0064], [0067]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized rendezvous time determination of Knapp the time-based dispatch of the unmanned vehicle as taught by Mulhall in order to “conserve[] energy resources for at least the reasons that the UAV does not have to waste energy by… waiting for the receiving vehicle, nor does the UAV have to waste energy by chasing down the receiving vehicle if it has already reached and passed the third-location.” Mulhall, paragraph [0064].
Claim 2 is essentially a duplication of the steps of claim 1, but applied to the second resource instead of the first resource. This is analogous to duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, one having ordinary skill in the art might reasonably conclude that claim 2 should be given no patentable weight over claim 1. Moreover, Knapp explicitly contemplates that there might be multiple drivers/vehicles with their own routes, each of which might have their own exchange locations, as set forth above. Knapp expressly contemplates that the exchange locations might be serviced by a third vehicle with a third route in [0081], and that any of the transport vehicles might be driverless vehicles as in [0108]. Therefore, a person of ordinary skill and creativity would conclude that Knapp discloses the elements of claim 2 other than those elements for which Mulhall is relied upon. 
Claim 11
Knapp discloses the following elements:
A system for delivering items comprising: ([0032] a transportation management process; [0019] system for transporting an item)
an autonomous delivery vehicle; ([0108] some transport vehicles may be driverless vehicles)
a first delivery resource having a first mobile computing device; ([0039] transport vehicles may be driven by drivers; [0052] user devices may be mobile phones, smart phones, etc.; [0040] first and second transport vehicles may be operated by first and second drivers, respectively; [0048] routes are provided to transport vehicles)
a second delivery resource having a second mobile computing device; ([0039] transport vehicles may be driven by drivers; [0052] user devices may be mobile phones, smart phones, etc.; [0040] first and second transport vehicles may be operated by first and second drivers, respectively; [0048] routes are provided to transport vehicles)
a processor configured to: ([0057] transportation management computers include one or more processing units or processors)
assign the first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; ([0040] first transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations; [0035] each route may have separately selected exchange locations)
assign the second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; ([0040] second transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations and exchange locations; [0035] each route may have separately selected exchange locations)
direct loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle – Applicant’s originally filed specification discloses that carriers “retrieve, load, and obtain items intended for delivery” in [0120]; therefore the broadest reasonable interpretation of this limitation is that the processor provides loading instructions to the carriers)
direct loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle; [0040] first and second transport vehicles may be operated by a delivery driver (resource) on first and second transport routes, respectively)
direct loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in an autonomous delivery vehicle; ([0108] transport vehicles may be driverless vehicles; [0135] first transport route for first transport vehicle and second transport route for second transport vehicle each have the same first item exchange location; [0080] system may include third route of third transport vehicle and the third route may include the item exchange location – see also [0089])
determine the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; ([0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0096] route of respective vehicles may be based on the current locations of the first vehicle and the second vehicle; [0098] system determines an optimized time to meet at the item exchange location; [0110] traffic data can be used to estimate time of arrival for vehicles)
 

and send instructions to the first mobile computing device for the first delivery resource to load, from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the second segment. ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off; [0048] routes are provided to transport vehicles)
Knapp also discloses that the meeting locations may be based on time of day in [0020], the transport vehicles can be assigned to remain at the exchange location for a predetermined amount of time in [0084], and that the system determines an optimized time to meet at the item exchange location in [0098]. Knapp does not explicitly disclose that the autonomous vehicle is dispatched at a time to ensure that the vehicles arrive at the exchange location at or near the same time. However, Mulhall discloses that the system will determine when a receiving vehicle will reach a rendezvous location and will dispatch an unmanned aerial vehicle (UAV) when the UAV and the receiving vehicle will reach the rendezvous area at substantially the same time. Mulhall, [0062], [0064], [0067]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized rendezvous time determination of Knapp the time-based dispatch of the unmanned vehicle as taught by Mulhall in order to “conserve[] energy resources for at least the reasons that the UAV does not have to waste energy by… waiting for the receiving vehicle, nor does the UAV have to waste energy by chasing down the receiving vehicle if it has already reached and passed the third-location.” Mulhall, paragraph [0064].
Claim 20
Knapp discloses the following elements:
A system for delivering items comprising: ([0032] a transportation management process; [0019] system for transporting an item)
means for assigning a first delivery resource to a first delivery route, the first delivery route comprising a first segment and a second segment, the first and second segments divided by a first designated stop, each of the first and second segments comprising a plurality of delivery points; ([0040] first transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations; [0035] each route may have separately selected exchange locations; [0057]-[0058] transportation management computers include one or more processing units or processors for carrying out processes; [0048] routes are provided to transport vehicles)
means for assigning a second delivery resource to a second delivery route, the second delivery route comprising a third segment and a fourth segment, the third and fourth segments divided by a second designated stop, each of the third and fourth segments comprising a plurality of delivery points; ([0040] second transport vehicle may be operated by a delivery driver (resource); [0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0032] transport routes may have multiple drop-off locations and exchange locations; [0035] each route may have separately selected exchange locations; [0057]-[0058] transportation management computers include one or more processing units or processors for carrying out processes; [0048] routes are provided to transport vehicles)
means for loading, at a distribution facility, items for delivery to the plurality of delivery points in the first segment with the first delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle; [0071] transportation vehicles may include elements such as ramps, rails, and racks for transferring the items
means for loading, at the distribution facility, items for delivery to the plurality of delivery points in the third segment with the second delivery resource; ([0033] routes begin at base locations/repository locations; [0037] repository locations may be fulfillment centers, warehouses, etc.; [0104] items are loaded onto a transport vehicle; [0040] first and second transport vehicles may be operated by a delivery driver (resource) on first and second transport routes, respectively; [0071] transportation vehicles may include elements such as ramps, rails, and racks for transferring the items)
means for loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in an autonomous delivery vehicle; ([0108] transport vehicles may be driverless vehicles; [0135] first transport route for first transport vehicle and second transport route for second transport vehicle each have the same first item exchange location; [0080] system may include third route of third transport vehicle and the third route may include the item exchange location – see also [0089]; [0071] transportation vehicles may include elements such as ramps, rails, and racks for transferring the items)
means for determining the location of the first delivery resource and an expected time the first delivery resource will arrive at the first designated stop; ([0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0096] route of respective vehicles may be based on the current locations of the first vehicle and the second vehicle; [0098] system determines an optimized time to meet at the item exchange location; [0110] traffic data can be used to estimate time of arrival for vehicles; [0057]-[0058] transportation management computers include one or more processing units or processors for carrying out processes)
 
and means for loading from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the second segment with the first delivery resource. ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off; [0071] transportation vehicles may include elements such as ramps, rails, and racks for transferring the items)
Applicant’s originally filed specification discloses that carriers perform the loading steps as in [0120]. However, because this claim is written as a means-plus-function claim and invokes 35 U.S.C. 112(f) as set forth above, Applicant is limited to the interpretation of the means that is supported by the specification. An interpretation that the means for loading is the carrier would result in a rejection under 35 U.S.C. 101 as encompassing a human organism. Therefore, the means for loading is being interpreted as the robotic arm of the vehicle disclosed in paragraph [0088], which is the only structure disclosed that appears able to function as a means for loading. 
Knapp discloses a ramp, as set forth above. Knapp also discloses that the meeting locations may be based on time of day in [0020], the transport vehicles can be assigned to remain at the exchange location for a predetermined amount of time in [0084], and that the system determines an optimized time to meet at the item exchange location in [0098]. Knapp does not explicitly disclose that the autonomous vehicle is dispatched at a time to ensure that the vehicles arrive at the exchange location at or near the same time, or that the vehicles include a robotic arm. However, Mulhall discloses that the UAVs may have mechanical arms configured to grasp the products being delivered in at least [0043]. Mulhall also discloses that the system will determine when a receiving vehicle will reach a rendezvous location and will dispatch an unmanned aerial vehicle (UAV) when the UAV and the receiving vehicle will reach the rendezvous area at substantially the same time. Mulhall, [0062], [0064], [0067]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized rendezvous time of transportation vehicles having loading elements of Knapp the time-based dispatch of the unmanned vehicle having a robotic arm as taught by Mulhall in order to “conserve[] energy resources for at least the reasons that the UAV does not have to waste energy by… waiting for the receiving vehicle, nor does the UAV have to waste energy by chasing down the receiving vehicle if it has already reached and passed the third-location.” Mulhall, paragraph [0064].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150269521 to Knapp et. al. (“Knapp”) in view of U.S. Patent Publication No. 20190043370 to Mulhall et. al. (“Mulhall”) and further in view of WO2000068856 to Borders et. al. (“Borders”).
Claim 3
Knapp in view of Mulhall discloses the elements of claim 1, above. Knapp also discloses that a second item exchange location can be identified to optimize the routes in at least [0040], and that a vehicle can be scheduled to stay in a particular location for a predetermined amount of time in [0066], [0084]. Neither Knapp or Mulhall explicitly discloses the elements of claim 3. However, Borders discloses:
wherein commencing delivery by the second delivery resource to the third segment occurs at a set time after the first delivery resource has commenced delivery. (p. 39, ll. 22-24 van departures can be staggered to provide delivery availability at all delivery windows; p. 33, l. 35 – p. 35, l. 2 windows are thirty-minute windows – this is a set time for staggering dispatch)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the determination that a vehicle should remain in a location for a predetermined amount of time as taught by Knapp in view of Mulhall the staggered departure as taught by Borders in order to provide delivery services in windows “including those close in time to the arrival of the trucks at [a] station.” Borders, p. 39, ll. 22-25.
Applicant might consider combining this claim with claim 2 and some additional disclosure from at least paragraph [0116] of Applicant’s originally filed claim in order to overcome the cited art. Applicant is encouraged to request an interview prior to further filings. 

Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150269521 to Knapp et. al. (“Knapp”) in view of U.S. Patent Publication No. 20190043370 to Mulhall et. al. (“Mulhall”) and further in view of U.S. Patent No. 10245993 to Brady et. al. (“Brady”).
Claim 4
Knapp in view of Mulhall discloses the elements of claim 1, above. Knapp also discloses that items may be stored in containers that are moved in entirety from one vehicle to the other in at least [0120]. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose a first and second compartment. However, Brady discloses:
loading the items for delivery to the plurality of delivery points of the second segment are loaded into a first compartment in the autonomous delivery vehicle; (col. 36, ll. 3-11 items may be placed into first and second storage compartments, such that only items designated for the first delivery location are placed in the first storage compartment and only items designated for the second delivery location are placed in the second storage compartment; col. 55, l. 67 – col. 56, l. 5 autonomous ground vehicle (AGV) may be instructed to deliver the first item to a first delivery location and the second item to a second delivery location)
and loading the items for delivery to the plurality of delivery points of the fourth segment are loaded into a second compartment in the autonomous delivery vehicle. (col. 36, ll. 3-11 items may be placed into first and second storage compartments, such that only items designated for the first delivery location are placed in the first storage compartment and only items designated for the second delivery location are placed in the second storage compartment; col. 55, l. 67 – col. 56, l. 5 autonomous ground vehicle (AGV) may be instructed to deliver the first item to a first delivery location and the second item to a second delivery location)
Knapp discloses a first and second route for a first and second vehicle, respectively, and that the first vehicle may exchange an item with the second vehicle, or that either the first or second vehicle may exchange an item with a third vehicle, as set forth above. Knapp also discloses that items may be arranged in a container for movement from one vehicle to another. Mulhall discloses that an UAV can have a storage compartment. Brady discloses that items for a first delivery location may be in a first storage compartment of an AGV and that items for a second delivery location may be in a second storage compartment of an AGV. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first, second, and third routes of Knapp in view of Mulhall the first and second storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to apply the separate compartments for a first and second single delivery location of Brady to the first and second delivery routes of Knapp and the single compartment of Mulhall. 
Claim 5
Knapp in view of Mulhall and Brady discloses the elements of claim 4, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose a first and second lock on the first and second compartments, respectively. However, Brady discloses:
wherein the first compartment comprises a first electronic lock to restrict access to the first compartment, and wherein the second compartment comprises a second electronic lock to restrict access to the second compartment. (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled)
Knapp discloses a first and second route for a first and second vehicle, respectively, and that the first vehicle may exchange an item with the second vehicle, or that either the first or second vehicle may exchange an item with a third vehicle, as set forth above. Knapp also discloses that items may be arranged in a container for movement from one vehicle to another. Mulhall discloses that an UAV can have a storage compartment. Brady discloses that items for a first delivery location may be in a first storage compartment of an AGV and that items for a second delivery location may be in a second storage compartment of an AGV, and that the compartments may include electronic locks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first, second, and third routes of Knapp in view of Mulhall the first and second storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to apply the separate compartments including locking mechanisms for a first and second single delivery location of Brady to the first and second delivery routes of Knapp and the single compartment of Mulhall. 
Claim 6
Knapp in view of Mulhall discloses the elements of claim 2, above. Knapp also discloses that items may be stored in containers that are moved in entirety from one vehicle to the other in at least [0120]. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly the elements of claim 6. However, Brady discloses:
wherein loading from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the second segment with the first delivery resource comprises unlocking the first compartment by the first delivery resource at the first designated stop; (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.)
and wherein loading from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the fourth segment with the second delivery resource comprises unlocking the second compartment by the second delivery resource at the second designated stop. (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.)
Knapp in view of Mulhall discloses an unmanned vehicle with a storage compartment. Brady also discloses that the first and second compartments may be unlocked by interaction with a mobile computing device by any user including a carrier. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall the unlockable storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall a locking function and an unlocking function as taught by Brady. 
Claim 7
Knapp in view of Mulhall and Brady discloses the elements of claim 6, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose electronic locks on the compartment. However, Brady also discloses:
wherein the first compartment comprises a first electronic lock and the second compartment comprises a second electronic lock; (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.; col. 17, ll. 26-29 each compartment has its own doors and locking mechanisms)
wherein unlocking the first compartment comprises using a mobile computing device of the first delivery resource as an electronic key to unlock the first electronic lock; (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.; col. 43, ll. 53-65 respective compartments can be unlocked by interaction from a user via a user interface; col. 43, ll. 45-52 action of entering an access code may be performed with a mobile device)
and wherein unlocking the second compartment comprises using a mobile computing device of the second delivery resource as an electronic key to unlock the second electronic lock. (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.; col. 43, ll. 53-65 respective compartments can be unlocked by interaction from a user via a user interface; col. 43, ll. 45-52 action of entering an access code may be performed with a mobile device)
Knapp in view of Mulhall and Brady discloses an unmanned vehicle with locking first and second compartments as set forth in claim 6. Brady also discloses that the first and second compartments may be unlocked by interaction with a mobile computing device by any user including a carrier. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall the unlockable storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall a locking function and an unlocking function as taught by Brady. 
Claim 12
Knapp in view of Mulhall discloses the elements of claim 11, above. Knapp also discloses:
determine the location of the second delivery resource and an expected time the second delivery resource will arrive at the second designated stop; ([0034] transport route can continue a start location, a first portion, an item exchange location, and a second portion; [0096] route of respective vehicles may be based on the current locations of the first vehicle and the second vehicle; [0098] system determines an optimized time to meet at the item exchange location; [0110] traffic data can be used to estimate time of arrival for vehicles; [0032] transport routes may have multiple drop-off locations and exchange locations; [0040] a second item exchange location can be identified to optimize the routes)


and send instructions to the second mobile computing device for the second delivery resource to load from the autonomous delivery vehicle, items for delivery to the plurality of delivery points of the fourth segment. ([0091] item is exchanged between vehicles; vehicle with item proceeds to delivery of item; [0095] transport vehicles meet at an item exchange location to exchange the item after the pick-up but before the drop-off)
Knapp also discloses that the meeting locations may be based on time of day in [0020], the transport vehicles can be assigned to remain at the exchange location for a predetermined amount of time in [0084], and that the system determines an optimized time to meet at the item exchange location in [0098]. Knapp does not explicitly disclose that the autonomous vehicle is dispatched at a time to ensure that the vehicles arrive at the exchange location at or near the same time. However, Mulhall discloses that the system will determine when a receiving vehicle will reach a rendezvous location and will dispatch an unmanned aerial vehicle (UAV) when the UAV and the receiving vehicle will reach the rendezvous area at substantially the same time. Mulhall, [0062], [0064], [0067]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the optimized rendezvous time determination of Knapp the time-based dispatch of the unmanned vehicle as taught by Mulhall in order to “conserve[] energy resources for at least the reasons that the UAV does not have to waste energy by… waiting for the receiving vehicle, nor does the UAV have to waste energy by chasing down the receiving vehicle if it has already reached and passed the third-location.” Mulhall, paragraph [0064].
Knapp also discloses that the routes may have multiple drop-off locations and exchange locations in [0032]. Mulhall discloses that a receiving vehicle may continue along a travel path to a second rendezvous point to rendezvous with a second UAV in at least [0086], which, in combination with Knapp, strongly suggests dispatching the autonomous delivery vehicle from the first designated stop to the second designated stop. Nevertheless, Brady discloses that the AGV may be configured to travel to a first delivery location to deliver first items and then travel to a second delivery location to deliver second items in at least col. 17, ll. 40-45, and that a first AGV may transfer items to a second AGV at a designated meeting area in at least col. 18, ll. 36-42. Brady also discloses that the AGVs may receive items from transportation vehicles at designated meeting areas in at least col. 22, ll. 4-7, that an AGV may deliver an item from one transportation vehicle and then return to a different transportation vehicle in col. 25, ll. 43-50, and that the transportation vehicles may be autonomous vehicles in at least col. 3, ll. 20-24. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple rendezvous/item exchange locations of Knapp in view of the Mulhall the first and second delivery locations and item transfer taught by Brady in order to “allow the AGV to securely transport different items for different user orders” or that are received from different transportation vehicles. Brady, col. 17, ll. 32-50.
Claim 13
Knapp in view of Mulhall and Brady discloses the elements of claim 12, above. Knapp also discloses that items may be stored in containers that are moved in entirety from one vehicle to the other in at least [0120]. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose a first and second compartment. However, Brady discloses:
wherein the autonomous delivery vehicle comprises a first compartment and a second compartment, and wherein the processor is further configured to: (col. 36, ll. 3-11 items may be placed into first and second storage compartments, such that only items designated for the first delivery location are placed in the first storage compartment and only items designated for the second delivery location are placed in the second storage compartment)
direct loading the items for delivery to the plurality of delivery points of the second segment into the first compartment; (col. 36, ll. 3-11 items may be placed into first and second storage compartments, such that only items designated for the first delivery location are placed in the first storage compartment and only items designated for the second delivery location are placed in the second storage compartment; col. 55, l. 67 – col. 56, l. 5 autonomous ground vehicle (AGV) may be instructed to deliver the first item to a first delivery location and the second item to a second delivery location)
and direct loading the items for delivery to the plurality of delivery points of the fourth segment into the second compartment. (col. 36, ll. 3-11 items may be placed into first and second storage compartments, such that only items designated for the first delivery location are placed in the first storage compartment and only items designated for the second delivery location are placed in the second storage compartment; col. 55, l. 67 – col. 56, l. 5 autonomous ground vehicle (AGV) may be instructed to deliver the first item to a first delivery location and the second item to a second delivery location)
Knapp discloses a first and second route for a first and second vehicle, respectively, and that the first vehicle may exchange an item with the second vehicle, or that either the first or second vehicle may exchange an item with a third vehicle, as set forth above. Knapp also discloses that items may be arranged in a container for movement from one vehicle to another. Mulhall discloses that an UAV can have a storage compartment. Brady discloses that items for a first delivery location may be in a first storage compartment of an AGV and that items for a second delivery location may be in a second storage compartment of an AGV. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first, second, and third routes of Knapp in view of Mulhall the first and second storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to apply the separate compartments for a first and second single delivery location of Brady to the first and second delivery routes of Knapp and the single compartment of Mulhall. 
Claim 14
Knapp in view of Mulhall and Brady discloses the elements of claim 13, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose a first and second lock on the first and second compartments, respectively. However, Brady discloses:
wherein the first compartment comprises first electronic lock and wherein the second compartment comprises a second electronic lock. (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled)
Knapp discloses a first and second route for a first and second vehicle, respectively, and that the first vehicle may exchange an item with the second vehicle, or that either the first or second vehicle may exchange an item with a third vehicle, as set forth above. Knapp also discloses that items may be arranged in a container for movement from one vehicle to another. Mulhall discloses that an UAV can have a storage compartment. Brady discloses that items for a first delivery location may be in a first storage compartment of an AGV and that items for a second delivery location may be in a second storage compartment of an AGV, and that the compartments may include electronic locks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the first, second, and third routes of Knapp in view of Mulhall the first and second storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to apply the separate compartments including locking mechanisms for a first and second single delivery location of Brady to the first and second delivery routes of Knapp and the single compartment of Mulhall. 
Claim 15
Knapp in view of Mulhall and Brady discloses the elements of claim 14, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Neither Knapp nor Mulhall explicitly disclose electronic locks on the compartment. Brady also discloses:
wherein the first mobile computing device comprises an electronic key for opening the first electronic lock electronic lock (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.; col. 17, ll. 26-29 each compartment has its own doors and locking mechanisms; col. 43, ll. 53-65 respective compartments can be unlocked by interaction from a user via a user interface; col. 43, ll. 45-52 action of entering an access code may be performed with a mobile device)
and wherein the second mobile computing device comprises an electronic lock configured to open the second electronic lock (col. 11, ll. 47-65 AGV storage compartments may include a locking mechanism that is electronically controlled; compartments can be unlocked by user, carrier, etc.; col. 17, ll. 26-29 each compartment has its own doors and locking mechanisms; col. 43, ll. 53-65 respective compartments can be unlocked by interaction from a user via a user interface; col. 43, ll. 45-52 action of entering an access code may be performed with a mobile device)
Knapp in view of Mulhall and Brady discloses an unmanned vehicle with locking first and second compartments as set forth in claim 6. Brady also discloses that the first and second compartments may be unlocked by interaction with a mobile computing device by any user including a carrier. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall the unlockable storage compartments as taught by Brady since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to include in the autonomous vehicle storage compartment of Knapp in view of Mulhall a locking function and an unlocking function as taught by Brady. 

Claims 8-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150269521 to Knapp et. al. (“Knapp”) in view of U.S. Patent Publication No. 20190043370 to Mulhall et. al. (“Mulhall”) in view of U.S. Patent No. 10245993 to Brady et. al. (“Brady”) and further in view of U.S. Patent Publication No. 20030102957 to Crisp (“Crisp”).
Claim 8
Knapp in view of Mulhall and Brady discloses the elements of claim 7, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Brady also discloses that each compartment can have a lock that may be unlocked based on the AGV reaching a delivery location as in col. 59, ll. 26-31. None of Knapp, Mulhall, or Brady explicitly disclose that the location coordinate information is stored in the locking mechanism. However, Crisp discloses:
storing, in the  ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates; [0045] lock is programmed with authorized delivery locations)
and storing, in the . ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates; [0045] lock is programmed with authorized delivery locations)
Knapp in view of Mulhall and Brady discloses an autonomous delivery vehicle including first and second storage compartments having locking mechanisms. Brady discloses that the locks may be unlocked when at a destination location. Crisp discloses that the lock mechanism itself may store authorized location coordinates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location-based unlocking of Knapp in view of Mulhall and Brady the locations stored in the lock as taught by Crisp “[s]ince the lock unit will only open when the signals received by the key unit relate to a location stored in the memory [and] goods from a vehicle can only be unloaded in approved locations.” Crisp, paragraph [0017]. 
Claim 9
Knapp in view of Mulhall, Brady, and Crisp discloses the elements of claim 8, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Brady also discloses that each compartment can have a lock that may be unlocked based on the AGV reaching a delivery location as in col. 59, ll. 26-31. None of Knapp, Mulhall, or Brady explicitly disclose that the location coordinate information is stored in the locking mechanism. However, Crisp discloses:
comparing, in the first electronic lock, the geographic location of the mobile computing device of the first delivery resource with the stored geographic coordinates of the first designated stop; ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates)
and unlocking the first electronic lock on the first compartment only when the geographic location of the mobile computing device of the first delivery resource is within a threshold distance of the stored geographic coordinates of the first designated stop; ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates)
and wherein unlocking the second compartment using the mobile computing device of the second delivery resource as an electronic key comprises: comparing, in the  ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates)
and unlocking the . ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates)
Knapp in view of Mulhall and Brady discloses an autonomous delivery vehicle including first and second storage compartments having locking mechanisms. Brady discloses that the locks may be unlocked when at a destination location. Crisp discloses that the lock mechanism itself may store authorized location coordinates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location-based unlocking of Knapp in view of Mulhall and Brady the locations stored in the lock as taught by Crisp “[s]ince the lock unit will only open when the signals received by the key unit relate to a location stored in the memory [and] goods from a vehicle can only be unloaded in approved locations.” Crisp, paragraph [0017]. 
Claim 9 essentially recites a duplication of the steps applied to the first compartment in the application to the second compartment. This is analogous to duplication of parts. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B), citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, Applicant’s claim merely recites that the same feature and functions are applied to both a first and second locking compartment. Therefore, one having ordinary skill in the art would reasonably conclude that claim that the combination of Knapp in view of Mulhall, Brady, and Crisp teaches the same comparison as applied to both the first and second locking compartments. 
Claim 16
Knapp in view of Mulhall and Brady discloses the elements of claim 15, above. Mulhall also discloses that the UAV may include a compartment having a mechanically controlled door that closes to seal the item within the compartment and opens to release the product in [0055]. Brady also discloses that each compartment can have a lock that may be unlocked based on the AGV reaching a delivery location as in col. 59, ll. 26-31. None of Knapp, Mulhall, or Brady explicitly disclose that the location coordinate information is stored in the locking mechanism. However, Crisp discloses:
wherein the  ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates; [0045] lock is programmed with authorized delivery locations)
and wherein the . ([0029]-[0030] an electronic lock for securing a cargo load; [0038]-[0039] in the lock unit, the received location information is compared with a location stored in memory; [0059] lock will not open if it is not in a location stored in memory; [0043] lock memory stores location coordinates; [0045] lock is programmed with authorized delivery locations)
Knapp in view of Mulhall and Brady discloses an autonomous delivery vehicle including first and second storage compartments having locking mechanisms. Brady discloses that the locks may be unlocked when at a destination location. Crisp discloses that the lock mechanism itself may store authorized location coordinates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location-based unlocking of Knapp in view of Mulhall and Brady the locations stored in the lock as taught by Crisp “[s]ince the lock unit will only open when the signals received by the key unit relate to a location stored in the memory [and] goods from a vehicle can only be unloaded in approved locations.” Crisp, paragraph [0017]. 
Claim 17
Knapp in view of Mulhall and Brady discloses the elements of claim 16, above. Knapp also discloses that the memory of a user device can store access credentials including geographic location information in [0055], fig. 2. Neither Knapp nor Mulhall explicitly disclose receiving location information from a mobile computing device to unlock a compartment. However, Brady also discloses:
wherein the  (col. 59, ll. 15-31 signals may be received by AGV from user’s smartphone to unlock compartments; AGV may unlock compartments based on reaching a delivery location according to a signal from a transmitting device)
 
and unlock the first compartment only when the geographic location of the first mobile computing device is within a threshold distance of the geographic coordinates of the first designated stop. (col. 59, ll. 15-31 signals may be received by AGV from user’s smartphone to unlock compartments; AGV may unlock compartments based on reaching a delivery location according to a signal from a transmitting device)
Knapp in view of Mulhall and Brady discloses transmitting a signal to an AGV compartment to unlock the AGV compartment when the AGV reaches the delivery location. Crisp discloses that a lock unit compares location data with location data received from key units in [0035], [0038], [0039], [0043], that key units include displays in [0045], and that the key communicates with the lock via Bluetooth in at least [0053], fig. 1. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the signals sent and received by the computing devices of Brady for the key location data as taught by Crisp. Specifically, the evolution of a Bluetooth enabled antenna-based key into a signal transmission from a mobile device and substituting the mobile device for the antenna key would have been predictable to one having ordinary skill in the art before the effective filing date of the application. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 18
Knapp in view of Mulhall and Brady discloses the elements of claim 17, above. Knapp also discloses that the memory of a user device can store access credentials including geographic location information in [0055], fig. 2. Neither Knapp nor Mulhall explicitly disclose receiving location information from a mobile computing device to unlock a compartment. However, Brady also discloses:
wherein the  (col. 59, ll. 15-31 signals may be received by AGV from user’s smartphone to unlock compartments; AGV may unlock compartments based on reaching a delivery location according to a signal from a transmitting device)
 
and unlock the second compartment only when the geographic location of the second mobile computing device is within a threshold distance of the geographic coordinates of the second designated stop. (col. 59, ll. 15-31 signals may be received by AGV from user’s smartphone to unlock compartments; AGV may unlock compartments based on reaching a delivery location according to a signal from a transmitting device)
Knapp in view of Mulhall and Brady discloses transmitting a signal to an AGV compartment to unlock the AGV compartment when the AGV reaches the delivery location. Crisp discloses that a lock unit compares location data with location data received from key units in [0035], [0038], [0039], [0043], that key units include displays in [0045], and that the key communicates with the lock via Bluetooth in at least [0053], fig. 1. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the signals sent and received by the computing devices of Brady for the key location data as taught by Crisp. Specifically, the evolution of a Bluetooth enabled antenna-based key into a signal transmission from a mobile device and substituting the mobile device for the antenna key would have been predictable to one having ordinary skill in the art before the effective filing date of the application. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150269521 to Knapp et. al. (“Knapp”) in view of U.S. Patent Publication No. 20190043370 to Mulhall et. al. (“Mulhall”) and further in view of non-patent literature “Autonomous Vehicles for the Postal Service” RARC Report (“RARC”).
Claim 10
Knapp in view of Mulhall discloses the elements of claim 1, above. Knapp also discloses that the transport routes may have multiple drop-off locations and exchange locations in [0032], that a third vehicle may service the item exchange locations in [0080], and that the transport vehicles may be driverless vehicles in [0108]. Mulhall discloses that a UAV can make a first stop at a first source location and a second stop at a second source location before continuing to the user’s location in [0048], and that a receiving vehicle may continue along a travel path to a second rendezvous point to rendezvous with a second UAV in at least [0086]. Neither Brady nor Mulhall explicitly discloses the elements of claim 10. However, RARC discloses:
delivering in the autonomous delivery vehicle, the first delivery resource, to a first stop of the plurality of stops in the first segment; (p. 14, “Autonomous vehicle parks itself” an autonomous vehicle (AV) that could drop the carrier off at a delivery point and then move itself)
and returning the autonomous delivery vehicle to the distribution facility prior to loading, at the distribution facility, items for delivery to the plurality of delivery points of the second and fourth segments in the autonomous delivery vehicle. (p. 14, “Autonomous vehicle parks itself” an autonomous vehicle (AV) that could drop the carrier off at a delivery point and then move itself; p. 15, “Autonomous vehicle picks up additional mail from the post office” an autonomous vehicle could return to the post office without the carrier to get reloaded with additional items for delivery – a person of ordinary skill and creativity in the art would reasonably conclude that these disclosures fairly teach the claimed elements)
Knapp in view of Mulhall disclose an autonomous vehicle item exchange with multiple item exchange locations. RARC discloses dropping a carrier at a first location, reloading the autonomous vehicle at the source, and dispatching the vehicle to a designated location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle item exchange as taught by Knapp in view of Mulhall the reloading by autonomous vehicle after drop off as taught by RARC in order to “allow the carrier to continue delivering mail or take a lunch break” rather than returning to the post office to get additional items for delivery. RARC, p. 15. 
It is noted that the RARC reference and the Applicant are the same entity. However, the RARC names several contacts and interviewees, including the inventor, on p. 31, and it is not clear which portions may be fairly attributed to the inventor. Since it appears the RARC disclosure was a joint effort of a different inventive entity, it is considered valid prior art under 35 U.S.C. 102(a)(1) at this time. See MPEP 717 and 2153.01(a) for more information. 
Claim 19
Knapp in view of Mulhall discloses the elements of claim 11, above. Knapp also discloses transport routes may have multiple drop-off locations and exchange locations in [0032], that a third vehicle may service the item exchange locations in [0080], and that the transport vehicles may be driverless vehicles in [0108]. Mulhall discloses that a UAV can make a first stop at a first source location and a second stop at a second source location before continuing to the user’s location in [0048], and that a receiving vehicle may continue along a travel path to a second rendezvous point to rendezvous with a second UAV in at least [0086]. Neither Brady nor Mulhall explicitly discloses the elements of claim 19. However, RARC discloses:
dispatch, in the autonomous delivery vehicle, the first delivery resource to a first stop of the plurality of stops in the first segment; (p. 14, “Autonomous vehicle parks itself” an autonomous vehicle (AV) that could drop the carrier off at a delivery point and then move itself)
and to direct the autonomous delivery vehicle to return to the distribution facility from the first stop of the plurality of stops in the first segment prior to directing loading, items for delivery to the plurality of delivery points of the second and fourth segments in the autonomous delivery vehicle. (p. 14, “Autonomous vehicle parks itself” an autonomous vehicle (AV) that could drop the carrier off at a delivery point and then move itself; p. 15, “Autonomous vehicle picks up additional mail from the post office” an autonomous vehicle could return to the post office without the carrier to get reloaded with additional items for delivery – a person of ordinary skill and creativity in the art would reasonably conclude that these disclosures fairly teach the claimed elements)
Knapp in view of Mulhall disclose an autonomous vehicle item exchange with multiple item exchange locations. RARC discloses dropping a carrier at a first location, reloading the autonomous vehicle at the source, and dispatching the vehicle to a designated location. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the autonomous vehicle item exchange as taught by Knapp in view of Mulhall the reloading by autonomous vehicle after drop off as taught by RARC in order to “allow the carrier to continue delivering mail or take a lunch break” rather than returning to the post office to get additional items for delivery. RARC, p. 15. 
It is noted that the RARC reference and the Applicant are the same entity. However, the RARC names several contacts and interviewees, including the inventor, on p. 31, and it is not clear which portions may be fairly attributed to the inventor. Since it appears the RARC disclosure was a joint effort of a different inventive entity, it is considered valid prior art under 35 U.S.C. 102(a)(1) at this time. See MPEP 717 and 2153.01(a) for more information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628